                     IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 CASE NO.: 5:18-cv-485-D


 KENNETH HAMPTON, GABRIELLE                      )
 HARRIS, and ALISA BROGDEN,                      )
                                                 )
               Plaintiffs,                       )
                                                 )                      ORDER
    V.                                           )
                                                 )
 KPM LLC, HILLANDALE NORTH LLC,                  )
 2052 LLC d/b/a CLAIRMONT AT BRIEF               )
 CREEK, 1752 LLC d/b/a CLAIRMONT                 )
 AT PERRY CREEK                                  )
                                                 )
              Defendants.                        )



         THIS MATTER came before the Court upon the Joint Motion for Indicative Ruling to

Effect Terms of Settlement pursuant to Rule 62.1 of the Federal Rules of Civil Procedure, asking

this Court to indicate its willingness to accept the limited remand from the Court of Appeals and

proceed on (1) the Parties' Joint Motion for Relief from the Judgment entered on October 30, 2019

pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure [D.E. 60]; and (2) a Motion for

Approval of a Class Action Settlement pursuant to Rule 23 of the Federal Rules of Civil Procedure.

         Having considered the Parties' Motion and the entire record, the Court is of the opinion

and so finds, that the motion raises a substantial issue that will be considered by the Court if it is

so remanded by the Court of Appeals for the Fourth Circuit.

         IT IS THEREFORE, ORDERED BY THE COURT that tbe motion raises substantial issue

that will be considered by the Court if it is so remanded by the Court of Appeals for the Fourth

Circuit.




           Case 5:18-cv-00485-D Document 66 Filed 09/09/20 Page 1 of 2
SO ORDERED. This _.8_ day of September 2020.




                                        United States District Judge




                                   2

    Case 5:18-cv-00485-D Document 66 Filed 09/09/20 Page 2 of 2
